Exhibit 10.29
 
AMENDMENT TO
EXECUTIVE COMPENSATION AGREEMENT


 
This AMENDMENT TO EXECUTIVE COMPENSATION AGREEMENT is dated February 27, 2012,
by and between Dais Analytic Corporation, a New York corporation (the
“Company”), and Timothy N. Tangredi (“Executive”).
 
WHEREAS, the Company and Executive are parties to an Executive Compensation
Agreement dated January 11, 2012 (the “Executive Compensation Agreement”)
 
WHEREAS, the parties desire to amend the Executive Compensation Agreement as set
forth herein.
 
NOW, THEREFORE, in consideration of the premises and mutual promises and
agreement hereinafter set forth, it is agreed as follows:
 
1.  
Section 2 “Termination” is hereby deleted in its entirety and in place thereof
the following is inserted.

 
 
“2. Termination. This Agreement shall immediately terminate and shall have no
force or effect, if the Equity Financing is not completed on or prior to April
30, 2012.”

 
2.  
Except as otherwise set forth herein, the Executive Compensation Agreement
remains unamended and in full force and effect.

 
IN WITNESS WHEREOF, the parties have executed this Amendment to the Executive
Compensation Agreement as of the date first written above.




EXECUTIVE:
DAIS ANALYTIC CORPORATION             /s/ Timothy N.
Tangredi                                   By: /s/ Robert
Schwartz                             
Timothy N. Tangredi
 
Robert Schwartz
Authorized Signatory



 